Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 3/24/2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite in part: “monitoring transmissions of the device.” It is unclear as how the device itself can be transmitted. It is assumed that the transmissions are from the device. If this is a wrong assumption, Applicant is requested to clarify. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51, 54, 56, 61, 64 and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 10-12 of U.S. Patent No. 10,992,490. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter. The only difference is that the present claims are broader in that it recites modifying presentation of the media asset after the determination of the device being in second state, whereas, the patent recites buffering the media from a second time. Modifying, is a broader term than buffering. One would be motivated to broaden the claims in order to seek broader patent protection. 

Present Application
US Patent No. 10,992,490
51. A method for controlling presentation of a media asset being presented based on a state change of a device, the method comprising: causing output of a notification based on detecting that a state of a device has changed from a first state to a second state; detecting a user interaction with the notification; in response to detecting the user interaction, monitoring transmissions of the device for a threshold amount of time from when the user interaction was detected; determining, based on the transmissions, whether the device is still in the second state after the threshold amount of time; and in response to determining that the device is still in the second state, modifying presentation of the media asset.








54. The method of claim 51, wherein the modifying presentation of the media asset comprises at least one of pausing playback of the media asset and buffering the media asset.

56. The method of claim 54, further comprising: in response to determining that the device is no longer in the second state, automatically resuming playback of the media asset.



61. A system for controlling presentation of a media asset being presented based on a state change of a device, the system comprising: input/output (I/O) circuitry configured to output a notification to indicate a state change of a device; and control circuitry configured to: cause, via the I/O circuitry, output of the notification based on detecting that a state of a device has changed from a first state to a second state; detect a user interaction with the notification; in response to detecting the user interaction, monitor transmissions of the device for a threshold amount of time from when the user interaction was detected; determine, based on the transmissions, whether the device is still in the second state after the threshold amount of time; and in response to determining that the device is still in the second state, modify presentation of the media asset.









64. The system of claim 61, wherein the control circuitry, when modifying presentation of the media asset, is configured to at least one of pause playback of the media asset and buffer the media asset.

66. The system of claim 64, wherein the control circuitry is further configured to: in response to determining that the device is no longer in the second state, automatically resume playback of the media asset.


1. A method for automatically controlling playback or recording of a media asset at a media device, the method comprising: receiving, at a media device, a signal indicative of a state change of a secondary device from a first state to a second state; causing display of a notification having an interactive element indicative of the signal; receiving, at the media device, an input signal indicative of a user command to interact with the displayed notification from a user input device; and in response to receiving the input signal: storing a first time of receipt of the input signal; at a second time after a threshold amount of time has passed since the first time: monitoring transmissions from the user input device; and determining, based on whether a transmission from the user input device is addressed to the secondary device, whether the secondary device is still in the second state; and in response to determining that the secondary device is still in the second state, buffering the media asset from at least the second time.

2. The method of claim 1, further comprising, further in response to receiving the input signal, pausing playback of the media asset.


4. The method of claim 1, further comprising: in response to determining that the secondary device is no longer in the second state, generating for display an option to restart playback of the media asset from the second time.

10. A system for automatically controlling playback or recording of a media asset at a media device, the system comprising: memory; communication circuitry configured to receive a signal indicative of a state change of a secondary device from a first state to a second state; display circuitry configured to cause display of a notification having an interactive element indicative of the signal; the communication circuitry being configured to receive an input signal indicative of a user command to interact with the displayed notification from a user input device; and control circuitry configured to: in response to receiving the input signal: store, at the memory, a first time of receipt of the input signal; at a second time after a threshold amount of time has passed since the first time: monitor transmissions from the user input device; and determine, based on whether a transmission from the user input device is addressed to the secondary device, whether the secondary device is still in the second state; and in response to determining that the secondary device is still in the second state, buffer, at the memory, the media asset from at least the second time.

11. The system of claim 10, wherein the control circuitry is further configured, further in response to receiving the input signal, to pause playback of the media asset.


12. The system of claim 11, wherein the control circuitry is further configured to: in response to determining that the secondary device is no longer in the second state, generate for display (a) an option to resume playback of the media asset from a current playback position of the media asset, and (b) an option to restart playback of the media asset from the second time.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre et al. (US 2003/0070182, hereinafter referred to as “Pierre”) in view of Golyshko (US 2015/0319400).

Regarding claim 51, Pierre teaches a method for controlling presentation of a media asset being presented based on a state change of a device (abstract – providing display of content and automatic pause), the method comprising: 
causing output of a notification [0025 – event notification such as an incoming email, a reminder for an upcoming TV show, a phone call, or an appliance timer such as an oven timer] based on detecting that a state of a device has changed from a first state to a second state (a phone call, for example, is considered a change in state since it goes from idle to ringing); 
detecting a user interaction with the notification [0028 – The viewer responds to the event via a voice or digital command from a remote control, or by simply walking out of, or back into the room and being sensed by a motion sensor or camera/image recognition system provided by the present invention.]; 
monitoring transmissions of the device to determine whether the user was still in second state, [0030, 0033-0034 – if notification such as an oven timer running out is ignored, then the notification is retried] and in response to determining that the device is still in the second state, modifying presentation of the media asset [0029 -  the present invention will automatically pause the live broadcast when an oven timer times out, so that the viewer can run to the oven, take the roast out and then resume viewing the recorded portion of the live broadcast in time-shifted mode upon returning without missing anything].
However, Pierre does not explicitly teach monitoring transmissions of the device for a threshold amount of time from when the user interaction was detected; and determining, based on the transmissions, whether the device is still in the second state after the threshold amount of time.
In an analogous art, Golyshko teaches monitoring transmissions of the device [0005 – monitor the viewing area to determine if a user is outside the viewing area] for a threshold amount of time from when the user interaction was detected [0010 – comparing the determined length of time to threshold length of time]; and determining, based on the transmissions, whether the device is still in the second state after the threshold amount of time [0123 - each playback operation may correspond to a particular length of time that the media guidance application determines user 606 was outside viewing area 600. For example, one threshold length of time may correspond to a first playback operation and a second threshold of time may correspond to a second playback operation. The media guidance application may compare the determined length of time to one or more of these thresholds. If the determined length of time corresponds to the first threshold length of time, then the media guidance application performs the first playback operation, and/or if the determined length of time corresponds to the second threshold length of time, then the media guidance application performs the second playback operation].
Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to employ a threshold amount of time so that time can be accurately compared so that media can be played back or paused, thus ensuring that user does not ignore important event and at the same time, miss out on media content.

Regarding claim 52, Pierre teaches the method of claim 51, wherein the device is a secondary device [2205 – the device can be a telephone or an oven], and wherein the media asset is being presented at a media device different from the secondary device [0017 – media is displayed on television set 26].

Regarding claim 53, Pierre teaches the method of claim 51, wherein the user interaction comprises a user command from a user input device [0028 – The viewer responds to the event via a voice or digital command from a remote control].

Regarding claim 54, Pierre teaches the method of claim 51, wherein the modifying presentation of the media asset comprises at least one of pausing playback of the media asset and buffering the media asset (abstract – automatic pause of display).

Regarding claim 55, Pierre teaches the method of claim 54, wherein the media asset is buffered from at least a time after the threshold amount of time has passed [0034 – after the notification times out, the user can select to resume in real time].

Regarding claim 56, Pierre teaches the method of claim 54, further comprising: in response to determining that the device is no longer in the second state, automatically resuming playback of the media asset (abstract – resuming playback after acknowledgement of the event).

Regarding claim 57, Pierre teaches the method of claim 51, further comprising: establishing a connection to the device; and receiving, via the connection, a signal that indicates a state change for the device (figure 3: external inputs such as phone, oven timer, baby monitor, etc. are connected to the STB to be displayed on television).

Regarding claim 58, Pierre teaches the method of claim 51, wherein determining whether the device is still in the second state comprises detecting additional user interactions with the notification [0030, 0033-0034 – if the notification such as an oven timer running out is ignored, then it is placed in a queue if it times out, then the notification is retried at a later time].

Regarding claim 59, Pierre teaches the method of claim 51, wherein monitoring transmissions of the device comprises monitoring transmissions for a network of interconnected devices including the device [0024 – signals from external input devices are received and processed].

Regarding claim 60, Pierre teaches the method of claim 51, further comprising: receiving media data associated with the second state of the device; and causing output of the media data [0030 – event notification is received and superimposed over the current program].

Claims 61-70 are similar to claims 51-60, respectively, therefore are rejected under the same rationale. Claim 61 differs from claim 51 in that it is a system comprising I/O circuitry and control circuitry. Nevertheless, this is taught by both Pierre (figure 3) and Golyshko (figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Arai et al. (US 2016/0055879) – performing media action based on external components.
2. Shoop (US 2019/0090014) – simultaneous display of media asset listing with internet appliances. 
3. Deshpande (US 2017/0244992) – media playback state based on companion device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2443